OPINION — AG — ** PUBLIC TRUST — MUNICIPALITY — UTILITY ** A PUBLIC TRUST ORGANIZED UNDER 60 Ohio St. 176 [60-176], ET SEQ., TO FUNCTION AS A MUNICIPAL WATER UTILITY IS FORBIDDEN FROM DONATING WATER TO A CHARITABLE ORGANIZATION LOCATED WITHIN THE MUNICIPALITY THAT IS THE BENEFICIARY OF SUCH TRUST. (NON PROFIT, CHARITABLE, PROPERTY, PUBLIC TRUSTS, REVENUE BONDS, FUNDS) CITE: 60 Ohio St. 179 [60-179], 60 Ohio St. 176 [60-176], OPINION NO. 80-044, OPINION NO. 80-145, ARTICLE X, SECTION 11, ARTICLE X, SECTION 15, ARTICLE X, SECTION 17, ARTICLE X, SECTION 23, ARTICLE X, SECTION 26 (FLOYD W. TAYLOR)  * SEEK OPINION NO. 86-131 (12-16-86) FOR DETAILS *